The Court
affirmed the judgment of the Supreme Court. No written opinion was delivered, but the court held that the tax paid was not only a bonus for the chartered privileges of the company, but was also a commutation for such property as might necessarily be held for purposes reasonably incident to the enjoyment of the franchise. That the company was exempted from all other taxes, whether assessed for state, for city, or for township purposes.
*561It was intimated by some of the judges, in delivering their opinions, that the exemption contemplated by the charter, did not extend beyond such property necessarily, or at any act reasonably incident to the enjoyment of the franchise. That' other property, not so incident to the enjoyment of the franchise, not necessary for the purposes contemplated by the charter, as property taken for the payment of debts, &e., did not come within the exemption, and might be liable to ordinary taxation.
For Affirmance — The Chancellor, Whitehead, Carpenter, Randolph, Robinson, Speer, Porter — 7.
For Reversal — Schenck, Spencer — 2.
Note. — Mr. Dayton asked the direction of the court as to the practice to be pursued, since the present organization of the Court of Errors and Appeals, upon an affirmance of a judgment on error. The court held that the former practice remained unchanged. That this court is not a court of execution, and that the record therefore must be remitted to the Supreme Court, to be there proceeded on according to law. That the 9th section of the act of 5th April, 1845, (since supplied, Rev. Stat. 194,) was not designed to change the practice of the court, but applied to such writs, as it had been customary to issue out of this court, previous to the passage of that act: such as writs of Certiorari to bring up records, writs of supersedeas, &c. See Anon. Spenc. R. 495; Rev. Stat. 194, § 11, 12; Ib. 201, § 6.
At the term of January, 1848, in the case of Carter v. Somers & Gleason, the court quashed a writ of error, because it did not purport to issue out of the Court of Chancery, and because it did not appear that it had been presented to the court to which directed.
Cited in State v. Brannin, 8 Zab. 499; State v. Bently, Id. 537; State v. Comm’rs of Mansfield, Id. 513; State v. Powers, 4 Zab. 402; State v. Leester, 5 Dutch. 542; State v. Hancock, 6 Vr. 545-548.